      Case: 3:20-cv-01948-JGC Doc #: 44 Filed: 03/04/21 1 of 1. PageID #: 1678




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DIVISION FOR THE
                               NORTHERN DISTRICT OF OHIO


Michael Renz, et al.,                                       Case No.:   3:20-cv-1948

                        Plaintiffs,                         Judge James G. Carr
vs.
                                                            Notice of Dismissal
State of Ohio Gov. Mike DeWine, et al.

                        Defendants.


       Plaintiffs by and through their attorneys pursuant to Rule 1-041(1)(a), Federal Rules of
Civil Procedure, do hereby dismiss this action, without prejudice.


                                                    RESPECTFULLY SUBMITTED


                                                 By: __/s/ Thomas Renz____
                                                             Thomas Renz, Esq. (98645)
                                                     1907 W State Street, #162
                                                     Freemont, OH 43420
                                                     (419) 35104248
                                                     renxlawllc@gmail.com

                                                    and

                                                 By:      __/s/ Robert J. Gargasz____
                                                   Robert J. Gargasz (0007136)
                                                   1670 Cooper Foster Park Road
                                                   Lorain, OH 44053
                                                   (440) 960-1670
                                                   rjgargasz@gmail.com

                                                    ATTORNEYS FOR THE PLAINTIFFS
